Per Curiam.

Memorandum It was error to admit into evidence the statement (plaintiff’s Exhibit 3). The witness had not testified to anytMng contrary to the recitals in the statement and, therefore, section 343-a of the Civil Practice Act was not applicable. The statement offered by the defendant was not objected to by the plaintiff. It was properly received as affecting the credibility of the witness as to the condition of the door. TMs statement, plaintiff’s Exhibit 3, contained conclusions as to what was known by other people and what had been told to plaintiff’s witness. It should have been excluded. (Crawford v. Nilan, 289 N. Y. 444.)
The judgment should be unanimously reversed, on the law, and new trial granted, with costs to defendant to abide the event.
MacCrate, McCooey and Steinbbink, JJ., concur.
Judgment reversed, etc.